Citation Nr: 9905899	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  95-32 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for the residuals of coronary 
artery bypass graft.  

3.  Entitlement to an increased rating for residuals of a 
left knee injury with degenerative joint disease, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from March 1941 until August 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between current 
back disability and any disease or injury in military 
service.

2.  The record does not contain competent evidence of 
increased disability arising from the July 1993 coronary 
artery bypass graft at a VA medical facility.  

3.  The left knee disability is manifested primarily by 
complaints of pain and instability with objective evidence of 
limitation of motion and without evidence of findings 
productive of more than moderate disability.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a low back 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  The appellant has not submitted a well-grounded claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for the residuals of coronary 
artery bypass graft.  38 U.S.C.A. § 5107 (West 1991).  

3.  The criteria for an increased evaluation for residuals of 
a left knee injury with degenerative joint disease are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, Part 4, Diagnostic Codes 5257, 5260, 
5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed below, the Board concludes that the claims for 
service connection for a back disability and for compensation 
for the residuals of coronary artery bypass graft under the 
provisions of 38 U.S.C.A. § 1151 are not well grounded.  When 
a claim is not well grounded, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in a statement of the 
case (SOC) and supplemental statement of the case (SSOC) that 
informed the veteran of the reasons his claims had been 
denied.  Also, by this decision, the Board informs the 
appellant of the type of evidence needed to make his claim 
well grounded.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make his claims 
well grounded.  The veteran reported at his personal hearings 
that he received back treatment immediately subsequent to 
service discharge, however, he also indicated that he is 
unable to locate that physician.  

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
The representative has not cited to a court decision that 
holds that the cited portions of M21-1 are substantive rules.  
Consequently, I see no basis upon which to comply with the 
representative's request in this regard.

I.  Service Connection

The veteran contends that during service he was involved in 
two separate incidents in which he injured his back.  He 
claims that these injuries led to the development of a 
chronic back disability.  In the alternative, he claims that 
his chronic back disability resulted from his service 
connected knee disability.  

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of the claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107 (West 1991), Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the United States Court of Veterans Appeals (Court) 
held that the appellant in that case had not presented a 
well-grounded claim as a matter of law.  The Court pointed 
out that, unlike civil actions, the VA benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence.  Tirpak, 2 Vet. App. at 611.  The 
evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19 
(1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998).

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis -- VA 
examination and X-ray report dated in December 1996 contains 
diagnoses that include moderate lower lumbar and lumbosacral 
disc derangement.  This satisfies this requirement.  

Concerning the second element, evidence of inservice injury 
or disease, the March 1941 enlistment examination shows that 
the veteran exhibited moderately severe limitation of motion.  
In September 1943, the veteran reported that during a 
parachute jump, his legs became entangled in suspension 
lines; this caused him to land on his left thigh and back.  
The diagnosis was hematoma of the posterior left thigh.  The 
veteran maintains that he has had back symptoms since that 
time and as a result of this injury he now has a chronic back 
disability.  The veteran is competent to describe his 
symptoms and state what he observed in service.  For the 
purpose of a well-grounded claim, the veteran's statements 
concerning his symptoms in service may be sufficient evidence 
of the second Caluza element, even though a chronic 
disability was not diagnosed in service.  

The veteran's claim must fail, however, as he does not meet 
the third element of the Caluza analysis -- competent 
evidence of a nexus between current disability and injury or 
disease during service.  In a statement dated in December 
1998, a VA physician reported:

Review of [the veteran's] past history 
brought me to the conclusion that the 
injuries to the low back, incurred in the 
[s]ervice, have contributed to his back 
problems. (emphasis added)

The Board concludes, however, that this statement is not 
probative enough to make the claim well grounded.  It does 
not specifically conclude that the in-service injury caused 
the current back disability, rather it indicates that the in-
service injuries contribute, in an unspecified way and to an 
unspecified degree, to the current back problems.  This 
statement is inconclusive and falls short of providing a 
definitive causal link between military service and a current 
back disability.  The Court has held that similar speculative 
and inconclusive medical opinions are of such little 
probative value and insufficient to even render an 
appellant's claim well grounded.  See Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  Further, the physician did not provide 
a rationale for his decision and did not indicate 
specifically how he reached his conclusions.  See, Bielby v. 
Brown, 7 Vet. App. 260, 268.  Moreover, the examiner failed 
to present any objective evidence, including clinical 
findings, to support his statements.  A mere statement of 
opinion, without more, does not provide an opportunity to 
explore the basis of the opinion.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Accordingly this claim is not well 
grounded.  

In a statement received in August 1995, the veteran also 
claimed that his disability was aggravated by his service 
connected left knee disability.  However, as 
service connected left knee disability and his current back 
disability.  Significantly, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Where the 
determinative issue is one involving medical causation, 
etiology or diagnosis, competent medical evidence to the 
effect that the claim is plausible or possible is required.  
Because lay persons are not competent to offer medical 
opinions or competent medical evidence, lay assertions of 
medical opinion, diagnosis or causation cannot constitute 
evidence to render a claim well grounded.  Magana v. Brown, 7 
Vet. App. 224, 227 (1994); and Heuer v. Brown, 7 Vet. App. 
379, 384 (1995).  Accordingly, his claim for secondary 
service connection is also not well grounded.  

In summary, the veteran has failed to present competent 
medical evidence providing a nexus between current back 
disability and disease or injury during his military service. 
As previously pointed out, all three prongs of Caluza must be 
satisfied in order for a well-grounded claim to exist.  
Accordingly, the Board concludes that he has not met his 
burden of presenting a well-grounded claim for service 
connection for a back disability.

II.  38 U.S.C.A. § 1151

The veteran asserts that the record supports an award of 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for the residuals of coronary artery bypass graft.  He 
contends that subsequent to undergoing cardiac surgery at a 
VA facility, he was administered experimental medication.  He 
maintains this medication caused him to become violently ill.  
Furthermore, his cardiac-related symptoms have increased 
since surgery.  Specifically, he suffers from chest pain and 
shortness of breath.  

The Board initially observes that 38 U.S.C.A. § 1151 (West 
1991 and West Supp. 1998) was amended, effective October 1, 
1996.  In a precedent opinion dated December 31, 1997, the 
Acting General Counsel of the VA concluded that "all claims 
for benefits under 38 U.S.C. § 1151, which governs benefits 
for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date."  VAOPGPREC 40-97 (Dec. 31, 
1997).  As the veteran's claim for postoperative residuals of 
coronary artery bypass graft under 38 U.S.C.A. § 1151 was 
filed in April 1995, this claim will be considered under 38 
U.S.C.A. § 1151 (West 1991).  The statute provides, in 
pertinent part, that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, ... not the result 
of such veteran's own willful misconduct, 
and such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.  

The pertinent provisions of 38 C.F.R. § 3.358 (1995), not 
materially altered subsequently, clarify that:

  (a)	General.  Where it is 
determined that there is additional 
disability resulting from a disease or 
injury or an aggravation of an existing 
disease or injury suffered as a result of 
training, hospitalization, medical or 
surgical treatment, or examination, 
compensation will be payable for such 
additional disability.  
  (b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: 
  (1)	The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  
***
  (ii)	As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition that the specific 
medical or surgical treatment was 
designed to relieve.  
  (2)	Compensation will not be 
payable under 38 U.S.C. 1151 for the 
continuance or natural progress of 
disease or injuries for which the 
training, or hospitalization, etc., was 
authorized.  
(c)	Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern: 
  (1)	It will be necessary to show 
that the additional disability is 
actually the result of such disease or 
injury or an aggravation of an existing 
disease or injury and not merely 
coincidental therewith. 
  (2)	The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination.  
  (3)	Compensation is not payable for 
the necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  

Records of hospitalization at James A. Haley VA Hospital from 
July 23 to August 8, 1993, indicate that, when the veteran 
was admitted, he denied chest pain but reported occasional 
shortness of breath.  There was no paroxysmal nocturnal 
dyspnea or one pillow orthopnea.  The catherization report 
showed 60 percent left main, 75 percent left anterior 
descending artery proximal, and 70 percent circumflex in the 
middle, right coronary artery 90 percent with good distal 
runoff.  

The veteran underwent coronary artery bypass graft times 
three vessels with saphenous vein grafts.  He also consented 
to undergo a research study to investigate the effects of 
Triiodothyronine therapy on the heart contractility following 
heart surgery on a heart/lung machine.  Postoperatively, he 
did well.  On the third postoperative day, he developed 
atrial fibrillation with rapid heart rate.  Digoxin and 
Quinidine controlled the rate but the veteran remained in 
atrial fibrillation.  His vital signs were otherwise stable.  
He remained hemodynamically stable throughout the course of 
hospitalization.  On discharge, he was stable in atrial 
fibrillation and anti-coagulated with Coumadin.  

On follow-up examination conducted on August 13, 1993, the 
veteran had no complaints and he was considered stable with 
no atrial fibrillation.  A week later, his dosage of Coumadin 
was increased.  In September he complained of diarrhea that 
was caused by Quinidine.  He reported slightly low energy but 
otherwise he was fine.  Follow-up examination reports show 
that for the remainder of the year the veteran complained of 
symptoms such as tiredness, weakness, shortness of breath, 
and chest pain.  His medication schedule was adjusted.  

In 1994, the veteran continued his complaints.  In April 
1994, he reported shortness of breath and lethargy.  The 
physician explained that his coronary artery disease was not 
curable but they could make him feel better with medications.  
Reportedly, the veteran was still unhappy.  The examiner 
suggested that the veteran obtain a second opinion and 
advised cardiac rehabilitation.  He was to follow up in 6 
months.  In September 1994, he complained of shortness of 
breath.  The diagnostic assessment was shortness of breath of 
uncertain etiology probably secondary to LV dysfunction.  His 
medication schedule was adjusted and he was told to return in 
6 months.  In December 1994, he complained of shortness of 
breath and squeezing type chest pain.  In reporting the 
diagnostic assessment it was noted that there was no sign of 
heart failure.  The etiology of his complaints was unclear.  
The veteran refused to undergo re-catherization.  His 
medication was again adjusted.  

In March 1995, the veteran continued his complaints.  The 
examiner noted that there was no signs of heart failure.  In 
giving the diagnostic assessment it was noted that there was 
no objective data to support the veteran subjective symptoms.  
The diagnosis was questionable lateral cardiotomy syndrome 
and questionable depression.  The examiner considered 
performing an echocardiogram and recommended a psychiatric 
consultation.  In April 1995, the veteran reported that he 
had chest pain with shortness of breath.  He also indicated 
that he was unhappy with the results of the surgery.  The 
diagnosis was rule out psychiatry syndrome and rule out 
musculoskeletal pain.  

It is alleged that the veteran has increased disability from 
symptoms including shortness of breath and chest pain, 
claimed as due to coronary artery bypass graft.  Competent 
medical evidence is required to show that a claim is 
plausible or possible when the determinative issue involves 
medical causation or a medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In a claim for benefits 
under 38 U.S.C.A. § 1151 a veteran must submit medical 
evidence that current disability is the result of VA surgery 
or treatment. 

The appellant has not provided any medical evidence to 
establish that he suffers from increased disability due to 
treatment rendered during the July 1993 hospitalization at a 
VA medical facility.  He has expressed his opinions in 
written statements and hearing testimony, but he is not 
medically trained and is not qualified to render a medical 
opinion that any symptoms he currently has are anything other 
than necessary consequences of the surgery.  Likewise, he has 
not provided any medical evidence to establish that any 
residuals he now has or had are a result of VA care or 
hospitalization or the result of the research study in which 
he consented to participate.  

In fact, the only medical opinion of record that relates to 
the veteran's surgery is the statement of the research 
physician who conducted the study, recorded in the August 
1996 SSOC.  This indicates that the VA hearing officer who 
conducted the veteran's hearing in April 1996 contacted the 
research physician who conducted the study, who indicated 
that the veteran was only administered 0.2 mg./kg whereas the 
study found that the minimum dose now would be 2.0 mg./kg., 
tenfold that amount.  Further, this increased amount (2.0 
mg./kg.) has shown no adverse effects in any of the 
participants.  This statement certainly would not bolster the 
veteran's claim.  The veteran's representative has objected 
to the inclusion of this notation in the SSOC.  Even if it is 
not considered as part of the evidence of record, the result 
would not change, as its exclusion would not provide evidence 
that the veteran has a current disability resulting from the 
surgery or participation in the research study.

In summary, the veteran has failed to present competent 
medical evidence to demonstrate that the noted cardiac 
disability was caused or aggravated by the VA surgery or the 
subsequent study.  As previously pointed out, all three 
prongs of Caluza must be satisfied in order for a well-
grounded claim to exist.  Accordingly, the Board concludes 
that he has not met his burden of presenting a well-grounded 
claim for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for the residuals of coronary 
artery bypass graft.

III.  Increased Rating

The veteran has presented a well-grounded claim for an 
increased rating for his service-connected left knee 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
Jones v. Brown, 7 Vet. App. 134, 138 (1994).  The facts 
relevant to this appeal have been properly developed and the 
obligation of VA to assist the appellant in the development 
of his claim has been satisfied.  It is noted that the 
veteran's representative indicated at the July 1998 hearing 
that the veteran had a medical appointment on July 31 and 
that he would try to obtain a statement from the doctor.  The 
Board left the record open for 30 days for submission of 
this, or any other, evidence.  None was submitted within the 
next 30 days.  The veteran did submit a doctor's statement in 
January 1999, but this did not describe the current 
disability of the left knee.  

Service medical records show that, in February 1944, the 
veteran was involved in a motor vehicular accident and 
sustained a severe left knee sprain.  An October 1945 rating 
action granted service connection for residuals of a left 
knee injury and assigned a noncompensable evaluation.  The 
examiner noted at a VA examination in December 1945 that 
there was loose semi-lunar cartilage.  X-rays failed to show 
any abnormalities.  The disability rating was increased to 30 
percent in January 1946.  VA examination in December 1946, 
revealed that the veteran favored the left leg on walking and 
there was slight crepitus on passive motion.  However, X-ray 
failed to reveal any evidence of bone or joint pathology of 
the left knee.  A January 1947 rating decision reduced the 
evaluation to 20 percent disabling.  On VA orthopedic 
examination in October 1959 there was no redness, swelling, 
enlargement, crepitus, instability or limitation of motion.  
A November 1959 rating decision reduced the evaluation to 10 
percent.  Based on VA examination in December 1994, the 
veteran's disability evaluation was increased to 20 percent 
in May 1995.  The rating decision also expanded the 
disability to include degenerative joint disease.  

Because the veteran has a diagnosis involving instability of 
his left knee, Diagnostic Code 5257, which refers to other 
impairment, is for application.  Under this diagnostic code, 
recurrent subluxation or lateral instability is rated 10 
percent when slight disability, 20 percent when moderate, and 
30 percent when severe.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1998).  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (1998), which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that 
the disability in that case -- scarring -- warranted 10 
percent evaluations under three separate diagnostic codes, 
none of which provided that a veteran may not be rated 
separately for the described conditions.  Therefore, the 
conditions were to be rated separately under 38 C.F.R. § 4.25 
unless they constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id., at 262.  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
citing Esteban.  Thus, in addition to considering whether an 
increased evaluation for the residuals of an injury to the 
veteran's left knee is warranted under Diagnostic Code 5010-
5003, the Board will also analyze whether compensable 
evaluations are warranted for any other manifestations that 
may be rated under Diagnostic Codes, 5256, 5257, 5258, 5259, 
5261, 5262, and 5263.

The normal range of motion of the knee is 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. Part 4, Plate 
II (1998).  In every instance where the schedule does not 
provide a zero percent evaluation for a particular diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements of a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).  

The veteran has repeatedly complained of pain and, at VA 
examinations, he reported that he has weakness, instability, 
locking, and swelling.  The most recent evidence of record, 
the December 1994 VA examination report, shows no swelling or 
deformity.  The examiner indicated that there was instability 
as evidenced by the veteran's statements that he fell on 
occasion.  The left knee was restricted to 80 degrees of 
flexion.

Besides Diagnostic Codes 5257, the rating schedule provides 
for ratings for the knee under Diagnostic Codes, 5256, 5258, 
5259, 5261, 5262, and 5263.  Not all of these diagnostic 
codes are appropriate for application in this case.  The 
veteran's left knee disability cannot be rated under 
Diagnostic Code 5256, as it does not exhibit ankylosis.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  He cannot be 
rated under Diagnostic Code 5258 as his disability does not 
involve dislocated semilunar cartilage, or "locking".  A 
separate 10 percent rating is not warranted under Diagnostic 
Code 5259, as there is no evidence of removal of the 
meniscus.  Diagnostic Code 5256, for impairment of the tibia 
and fibula, and Diagnostic Code 5263, for genu recurvatum, 
are not applicable because it is neither contended nor shown 
by the evidence of record that such manifestations are 
related to the service-connected knee disability at issue.

For limitation of motion of the leg, Diagnostic Code 5260 
provides a 10 percent rating where flexion is limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent to 15 degrees.  Diagnostic Code 5261 provides a 10 
percent rating where extension of the leg is limited to 10 
degrees, 20 percent where limited to 15 degrees, 30 percent 
when limited to 20 degrees and 40 percent when limited to 30 
degrees.  However, the limitations of flexion and extension 
reported in recent examination and treatment records would be 
noncompensable under DC 5260 and DC 5261.

The Board must discuss the impact of pain and other factors 
as set forth in 38 C.F.R. §§ 4.40 and 4.45, that is, whether 
the veteran experiences any pain on motion, incoordination, 
weakened movement, excess fatigability, or any of the other 
factors articulated in 38 C.F.R. § 4.45.  These include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
impaired ability to execute skilled movements smoothly; and 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  If the veteran experiences any of these 
factors, the Board is to discuss whether any of these factors 
entitle the veteran to a compensable rating under any of the 
diagnostic codes in the rating schedule.  

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part, which becomes painful on use must be 
regarded as seriously disabled.  The functional limitations 
due to pain must be accounted for in the disability 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board is obligated to take the veteran's reports of 
painful motion into consideration.  38 C.F.R. § § 4.40, 4.45 
(1998).  The rating schedule is intended to recognize painful 
motion with joint or periarticular pathology as productive of 
disability, and to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59 (1998). 

The record does not show that he experiences incoordination, 
weakened movement, or excess fatigability as a result of his 
left knee disability.  Although the veteran reported that he 
experienced swelling, the medical evidence does not confirm 
this. The record does not reflect that the veteran has 
alleged or shown impaired ability to execute skilled 
movements smoothly, deformity, or atrophy of disuse.  At the 
1994 VA examination it was specifically noted that there was 
no deformity and both knees measured 42 centimeters.  
Similarly, the medical record does not reflect that the 
veteran's station, locomotion, sitting, standing or weight 
bearing is affected by this disability.  The functional loss 
due to pain is adequately covered by the 20 percent rating 
under DC 5257.  Any limitation of motion due to pain is not 
of such a degree as to warrant as separate compensable rating 
under Diagnostic Codes 5260 or 5261, as discussed above.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998).  This case does not present factors such as frequent 
periods of hospitalization or marked interference with 
employment.  

In regards to industrial impairment, the veteran is now 84 
years of age and retired.  He formerly worked as a 
photographer and liquor salesman.  Significantly, the records 
do not show that his retirement resulted from his 
service-connected left knee disability, nor has the veteran 
has not produced any documents from his former employer 
implicating his service-connected disability.  There is no 
contention or evidence showing how that veteran's left knee 
disability picture would marked interfere with his employment 
so as to as to render impractical the applicability of the 
regular schedular standard.

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in hospitalization.  
In fact, the record does not indicate that his disability has 
required hospitalization or extensive treatment since service 
discharge in 1945.  Although he complains of a painful left 
knee with limitation of motion and instability, the rating in 
effect adequately compensates him.  Neither the veteran's 
statements nor the medical records indicate that the 
disability warrants the assignment of an extraschedular 
evaluation.


ORDER

Service connection for a back disability is denied.  

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for the postoperative residuals of coronary artery 
bypass graft is denied. 

An increased rating for residuals of a left knee injury with 
degenerative joint disease is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 18 -


